DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 18 is objected to because of the following informalities:  
Claim 18 recites “to at least on a” instead of “at least one of a”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. US10694394B2.
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of the instant application merely broaden the scope of the claims of US10694394B2 by omitting limitations, such as “the spectrum sharing data packet including computer executable instructions”. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Exparte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art. 
Regarding claim 1, US10694394B2 discloses:
“A system comprising: one or more processors; memory coupled to the one or more processors, the memory including one or more modules that are executable by the one or more processors to” ([claim 16]: “A system comprising: one or more processors; memory coupled to the one or more processors, the memory including one or more modules that are executable by the one or more processors to”)
([claim 10]: “identifying ... bandwidth allocation criteria associated with bandwidth allocation for spectrum sharing within one of the first cell or the second cell”)
“the base station node including a first cell that is configured for communications via a first spectrum and a second cell that is configured for communications via a second spectrum;” ([claim 10]: “the base station node including a first cell that is configured for communications via a first spectrum and a second cell that is configured for communications via a second spectrum; identifying”)
“determine a select number of subframes on the second cell for configuration as Multicast Broadcast Single Frequency Network (MBSFN) subframes to support communications via the first spectrum, based at least in part on the bandwidth allocation criteria; and” ([claim 10]: “determining a select number of subframes on the second cell for configuration as Multicast Broadcast Single Frequency Network (MBSFN) subframes, based at least in part on compliance with the one or more bandwidth allocation criteria, the MBSFN subframes to facilitate transmission of communications via the first spectrum”)
“generate spectrum sharing data for delivery to the base station node to dynamically configure the select number of subframes to support communications via the first spectrum.” ([claim 10]: “generating a spectrum sharing data packet for transmission to the base station node … dynamically configure the select number of subframes … with the first spectrum.”)
Regarding claim 2, US10694394B2 discloses all the features of the parent claim. US10694394B2 further discloses:
“wherein the bandwidth allocation criteria corresponds to a regulatory requirement that imposes a threshold bandwidth requirement for communications via at least one of the first spectrum or the second spectrum.” ([claim 10]: “the one or more bandwidth allocation criteria corresponding to … a regulatory requirement … determining that a first bandwidth requirement for transmission of the first subset of the real-time network traffic via the first spectrum is greater than a first bandwidth capacity of the first cell”)
Regarding claim 3, US10694394B2 discloses all the features of the parent claim. US10694394B2 further discloses:
“wherein the bandwidth allocation criteria corresponds to a service-provider-imposed threshold bandwidth requirement for communications via at least one of the first spectrum or the second spectrum.” ([claim 10]: “the one or more bandwidth allocation criteria corresponding … a network-imposed efficiency requirement; determining that a first bandwidth requirement for transmission of the first subset of the real-time network traffic via the first spectrum is greater than a first bandwidth capacity of the first cell”)
Regarding claim 4, US10694394B2 discloses all the features of the parent claim. US10694394B2 further discloses:
“wherein the one or more modules are further executable by the one or more processors to: analyze real-time network traffic at the base station node, and wherein to determine the select number of subframes is further based at least in part on the real-time network traffic.” ([claim 10]: “monitoring transmission of real-time network traffic via a base station node operating within a telecommunications network … identifying a first subset of the real-time network traffic … determining that a first bandwidth requirement for transmission of the first subset of the real-time network traffic … determining a select number of subframes on the second cell for configuration as Multicast Broadcast Single Frequency Network (MBSFN) subframes, based at least in part on compliance with the one or more bandwidth allocation criteria”)
Regarding claim 5, US10694394B2 discloses all the features of the parent claim. US10694394B2 further discloses:
“transmit a message to the base station node to schedule at least a portion of real-time network traffic via associated with the first spectrum via the MBSFN subframes.” ([claim 11]: “transmitting a message to the base station node to schedule the portion of the first subset of the real-time network traffic for transmission via the MBSFN subframes on the second cell”)
Regarding claim 6, US10694394B2 discloses all the features of the parent claim. US10694394B2 further discloses:
([claim 13]: “wherein the first spectrum corresponds to Long-Term Evolution spectrum, and the second spectrum corresponds to a 5G New Radio NR) LTE spectrum”)
Regarding claim 7, US10694394B2 discloses all the features of the parent claim. US10694394B2 further discloses:
“retrieve, from a data repository, historical network traffic data associated with the first cell and the second cell; and determine a bandwidth requirement for communications via the first cell and the second cell, based at least in part on the historical network traffic data, and wherein, to determine the select number of subframes on the second cell for configuration as MBSFN subframes is further based at least in part on the bandwidth requirement.” ([claim 5]: “retrieving, from a data repository, historical network traffic data associated with the first cell and the second cell of the base station node… wherein, determining the bandwidth requirement for transmission of the subset of the real-time network traffic via the first spectrum is based at least in part on analysis of the real-time network traffic.” ; [claim 2]: “determining a delta bandwidth requirement for transmission via the first spectrum on the second cell, the delta bandwidth requirement corresponding to a difference between the bandwidth requirement for transmission via the first spectrum and the bandwidth capacity of the first cell, and wherein, determining the select number of subframes on the second cell for configuration as MB SFN subframes is based at least in part on the delta bandwidth requirement.”)
Regarding claim 8, US10694394B2 discloses all the features of the parent claim. US10694394B2 further discloses:
“receive an indication of network traffic congestion an additional base station node that is geographically adjacent to the base station node, the network traffic congestion corresponding to one of the first spectrum or the second spectrum, and wherein, to determine the select number of subframes on the second cell for configuration as MBSFN subframes is further based at least in part on the indication of network traffic congestion.” ([claim 4]: “receiving, an indication that network traffic congestion at an additional base station node that is geographically adjacent to the base station node, and wherein, monitoring transmission of the real-time network traffic via the base station node is based at least in part on receipt of the indication.” ; [claim 5]: “wherein, determining the bandwidth requirement for transmission of the subset of the real-time network traffic via the first spectrum is based at least in part on analysis of the real-time network traffic.” ; [claim 2]: “determining a delta bandwidth requirement for transmission via the first spectrum on the second cell, the delta bandwidth requirement corresponding to a difference between the bandwidth requirement for transmission via the first spectrum and the bandwidth capacity of the first cell, and wherein, determining the select number of subframes on the second cell for configuration as MB SFN subframes is based at least in part on the delta bandwidth requirement.”)
Regarding claim 9, US10694394B2 discloses:
“A computer-implemented method, comprising: under control of one or more processors” ([claim 1]: “A computer-implemented method, comprising: under control of one or more processors”)
“monitoring real-time network traffic at base station node operating within a telecommunications network, the base station node including a first cell that is configured for communications via a first spectrum and a second cell that is configured for communications via a second spectrum;” ([claim 1]: “monitoring transmission of real-time network traffic via a base station node operating within a telecommunications network, the base station node including a first cell that is configured for communications via a first spectrum and a second cell that is configured for communications via a second spectrum”)
“determining a select number of subframes on the second cell for configuration as Multicast Broadcast Single Frequency Network (MBSFN) subframes to support communications via the first spectrum, based at least in part on the real-time network traffic; and” ([claim 1]: “determining a select number of subframes on the second cell for configuration as Multicast Broadcast Single Frequency Network (MBSFN) subframes, the MBSFN subframes to facilitate transmission of communications via the first spectrum”)
“generating spectrum sharing data for delivery to the base station node to dynamically configure the select number of subframes to support communications via the first spectrum.” ([claim 1]: “generating a spectrum sharing data packet for transmission to the base station node, the spectrum sharing data packet including computer executable instructions that dynamically configure the select number of subframes on the second cell as MBSFN subframes for spectrum sharing with the first spectrum”)
Regarding claim 10, US10694394B2 discloses all the features of the parent claim. US10694394B2 further discloses:
“identifying bandwidth allocation criteria for spectrum sharing at the base station node, and wherein, determining the select number of subframes on the second cell for configuration as MBSFN subframes is further based at least in part on the bandwidth allocation criteria.” ([claim 6]: “retrieving, from a data repository, bandwidth allocation criteria associated with bandwidth allocation for spectrum sharing on the second cell… and wherein, determining the select number of subframes on the second cell is based at least in part on the bandwidth allocation criteria.”)
Regarding claim 11, US10694394B2 discloses all the features of the parent claim. US10694394B2 further discloses:
“wherein the bandwidth allocation criteria corresponds to one of a regulatory requirement or a network-imposed efficiency requirement.” ([claim 6]: “retrieving, from a data repository, bandwidth allocation criteria associated with bandwidth allocation for spectrum sharing on the second cell, the bandwidth allocation criteria corresponding to one of a regulatory requirement or a network-imposed efficiency requirement”)
Regarding claim 12, US10694394B2 discloses all the features of the parent claim. US10694394B2 further discloses:
“wherein the first spectrum corresponds to 5G-New Radio (5G-NR) and the second spectrum corresponds to Long-Term Evolution (LTE).” ([claim 13]: “wherein the first spectrum corresponds to Long-Term Evolution spectrum, and the second spectrum corresponds to a 5G New Radio NR) LTE spectrum.”)
Regarding claim 13, US10694394B2 discloses all the features of the parent claim. US10694394B2 further discloses:
“retrieving, from a data repository, historical network traffic data associated with the first spectrum and the second spectrum at the base station node; and analyzing the real-time network traffic to identify ([claim 5]: “retrieving, from a data repository, historical network traffic data associated with the first cell and the second cell of the base station node; and analyzing the real-time network traffic to identify data patterns with the historical network traffic data, and wherein, determining the bandwidth requirement for transmission of the subset of the real-time network traffic via the first spectrum is based at least in part on analysis of the real-time network traffic.”)
Regarding claim 14, US10694394B2 discloses all the features of the parent claim. US10694394B2 further discloses:
“determining whether real-time network traffic for communications via the first spectrum is greater than or equal to a bandwidth capacity of the first cell, and wherein, determining the select number of subframes on the second cell for configuration as MBSFN subframes is further based at least in part on the real-time network traffic via the first spectrum being greater than the bandwidth capacity of the first cell.” ([claim 3]: “determining a remaining bandwidth capacity of the second cell that is concurrently available in conjunction with transmission of the second subset of the real-time network traffic via the second cell, and wherein, determining the select number of subframes on the second cell is based at least in part on the remaining bandwidth capacity of the second cell.”)
Regarding claim 15, US10694394B2 discloses:
“One or more non-transitory computer-readable media storing computer-executable instructions that, when executed on one or more processors, cause the one or more processors to perform acts comprising:” ([claim 10]: “One or more non-transitory computer-readable media storing computer-executable instructions that, when executed on one or more processors, cause the one or more processors to perform acts comprising:”)
“retrieving, from a data store, bandwidth allocation criteria associated with spectrum sharing between a first spectrum on a first cell of a base station node and a second spectrum on a second cell of the base station node;” ([claim 10]: “a first cell that is configured for communications via a first spectrum and a second cell that is configured for communications via a second spectrum… retrieving, from a data store, one or more bandwidth allocation criteria associated with bandwidth allocation for spectrum sharing within one of the first cell or the second cell”)
“determining a select number of subframes on the second cell for configuration as Multicast Broadcast Single Frequency Network (MBSFN) subframes to support communications via the first spectrum, based at least in part on the bandwidth allocation criteria; and” ([claim 10]: “determining a select number of subframes on the second cell for configuration as Multicast Broadcast Single Frequency Network (MBSFN) subframes, based at least in part on compliance with the one or more bandwidth allocation criteria”)
“generating spectrum sharing data for delivery to the base station node to dynamically configure the select number of subframes to support communications via the first spectrum.” ([claim 10]: “generating a spectrum sharing data packet for transmission to the base station node … dynamically configure the select number of subframes … with the first spectrum.”)
Regarding claim 16, US10694394B2 discloses all the features of the parent claim. US10694394B2 further discloses:
“determining a resource capacity of the first cell; monitoring real-time network traffic at the base station node in response to a remaining resource capacity of the first cell being less than a predetermined threshold; and wherein, determining the select number of subframes on the second cell for configuration as MBSFN subframes is further based at least in part on the real-time network traffic.” ([claim 14]: “wherein monitoring the real-time network traffic occurs … in response to a triggering event, the triggering event corresponding to one of an indication that a remaining resource capacity of the first cell or the second cell of the base station node is less than a predetermined threshold.” ; [claim 10]: “monitoring transmission of real-time network traffic via a base station node operating within a telecommunications network … identifying a first subset of the real-time network traffic … determining that a first bandwidth requirement for transmission of the first subset of the real-time network traffic … determining a select number of subframes on the second cell for configuration as Multicast Broadcast Single Frequency Network (MBSFN) subframes, based at least in part on compliance with the one or more bandwidth allocation criteria”)
Regarding claim 17, US10694394B2 discloses all the features of the parent claim. US10694394B2 further discloses:
“receiving an indication of additional real-time network traffic data at a geographically-adjacent base station node; and monitoring real-time network traffic at the base station node in response to receipt of the indication, and wherein, determining the select number of subframes on the second cell for configuration as MBSFN subframes is further based at least in part on the real-time network traffic.” ([claim 4]: “receiving, an indication that network traffic congestion at an additional base station node that is geographically adjacent to the base station node, and wherein, monitoring transmission of the real-time network traffic via the base station node is based at least in part on receipt of the indication.” ; [claim 10]: “monitoring transmission of real-time network traffic via a base station node operating within a telecommunications network … identifying a first subset of the real-time network traffic … determining that a first bandwidth requirement for transmission of the first subset of the real-time network traffic … determining a select number of subframes on the second cell for configuration as Multicast Broadcast Single Frequency Network (MBSFN) subframes, based at least in part on compliance with the one or more bandwidth allocation criteria”)
Regarding claim 18, US10694394B2 discloses all the features of the parent claim. US10694394B2 further discloses:
“wherein the bandwidth allocation criteria correspond to at least on a regulatory requirement or a network-imposed efficiency requirement.” ([claim 9]: “the bandwidth allocation criteria corresponding to … a network-imposed efficiency requirement”)
Regarding claim 19, US10694394B2 discloses all the features of the parent claim. US10694394B2 further discloses:
“quantifying a portion of real-time network traffic associated with the first spectrum for transmission via the MBSFN subframes; and transmitting a message to the base station node to schedule the portion of real-time network traffic for transmission via the MBSFN subframes.” ([claim 11]: “quantifying, a portion of the first subset of the real-time network traffic for transmission via the MBSFN subframes on the second cell, based at least in part on a bandwidth capacity of the MBSFN subframes on the second cell; and transmitting a message to the base station node to schedule the portion of the first subset of the real-time network traffic for transmission via the MBSFN subframes on the second cell.”)
Regarding claim 20, US10694394B2 discloses all the features of the parent claim. US10694394B2 further discloses:
“monitoring real-time network traffic at the base station node; and determining a bandwidth requirement for communications via the second spectrum, based at least in part on the real-time network traffic, and wherein, determining the select number of subframes on the second cell for configuration as MBSFN subframes is based at least in part on the bandwidth requirement.” ([claim 1]: “monitoring transmission of real-time network traffic via a base station node operating within a telecommunications network, the base station node including a first cell that is configured for communications via a first spectrum and a second cell that is configured for communications via a second spectrum… determining a select number of subframes on the second cell for configuration as Multicast Broadcast Single Frequency Network (MBSFN) subframes, the MBSFN subframes to facilitate transmission of communications via the first spectrum”)

Claims 1, 5-7, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 16448817 (reference application). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1, 5-7, and 20 of the instant application merely broaden the scope of the claims of 16448817 by omitting limitations, such as “the spectrum sharing data packet including computer executable instructions”. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Exparte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claim 1, 16448817 discloses: 
 memory coupled to the one or more processors, the memory including one or more modules that are executable by the one or more processors to:” ([claim 16]: “A system comprising: one or more processors; memory coupled to the one or more processors, the memory including one or more modules that are executable by the one or more processors to:”)
“identify bandwidth allocation criteria for spectrum sharing at a base station node, the base station node including a first cell that is configured for communications via a first spectrum and a second cell that is configured for communications via a second spectrum;” ([claim 16]: “monitor network traffic data at a base station node operating within a telecommunication network, the base station node including at least one cell that is configured for communications via a first spectrum”)
“determine a select number of subframes on the second cell for configuration as Multicast Broadcast Single Frequency Network (MBSFN) subframes to support communications via the first spectrum, based at least in part on the bandwidth allocation criteria; and” ([claim 16]: “identify a select number of subframes of a plurality of subframes associated with the one cell for configuration as Multicast Broadcast Single Frequency Network (MBSFN) subframes for communication transmissions via a second spectrum, based at least in part on the network traffic data”)
“generate spectrum sharing data for delivery to the base station node to dynamically configure the select number of subframes to support communications via the first spectrum.” ([claim 16]: “generate optimization data for transmission to the base station node that includes computer-executable instructions to configure the select number of subframes as the MBSFN subframes and further configure the BWP within the one cell of the base station node.”)
Regarding claim 5, 16448817 discloses all the features of the parent claim. 16448817 further discloses:
“transmit a message to the base station node to schedule at least a portion of real-time network traffic via associated with the first spectrum via the MBSFN subframes.” ([claim 20]: “generate RRC signal data that prioritizes communication transmissions associated with the first subset of 5G-NR client devices within the BWP; and transmit the RRC signal data to the base station node.”)
Regarding claim 6, US10694394B2 discloses all the features of the parent claim. US10694394B2 further discloses:
“wherein the first spectrum corresponds to Long-Term Evolution (LTE) and the second spectrum corresponds to 5G-New Radio (5G-NR).” ([claim 11]: “wherein the first spectrum and the second spectrum corresponds to one of the 5G-NR spectrum or an LTE spectrum, and wherein the second spectrum is different from the first spectrum.”)
Regarding claim 7, 16448817 discloses all the features of the parent claim. 16448817 further discloses:
“retrieve, from a data repository, historical network traffic data associated with the first cell and the second cell; and determine a bandwidth requirement for communications via the first cell and the second cell, based at least in part on the historical network traffic data, and wherein, to determine the select number of subframes on the second cell for configuration as MBSFN subframes is further based at least in part on the bandwidth requirement.” ([claim 17]: “retrieve, from a data store, historical network traffic data associated with the base station node; generate a network-congestion model for the base station node, based at least in part on the historical network traffic data; and correlate the network traffic data with data-points of the network-congestion model, and wherein, to identify the select number of subframes for configuration as MBSFN subframes is based at least in part on a correlation of the network traffic data and the data-points of the network-congestion model.”)
Regarding claim 15, 16448817 discloses:
“One or more non-transitory computer-readable media storing computer-executable instructions that, when executed on one or more processors, cause the one or more processors to perform acts comprising:” ([claim 10]: “One or more non-transitory computer-readable media storing computer-executable instructions that, when executed on one or more processors, cause the one or more processors to perform acts comprising:”)
“retrieving, from a data store, bandwidth allocation criteria associated with spectrum sharing between a first spectrum on a first cell of a base station node and a second spectrum on a second cell of the base station node;” ([claim 16]: “monitor network traffic data at a base station node operating within a telecommunication network, the base station node including at least one cell that is configured for communications via a first spectrum”)
“determining a select number of subframes on the second cell for configuration as Multicast Broadcast Single Frequency Network (MBSFN) subframes to support communications via the first spectrum, based at least in part on the bandwidth allocation criteria; and” ([claim 16]: “identify a select number of subframes of a plurality of subframes associated with the one cell for configuration as Multicast Broadcast Single Frequency Network (MBSFN) subframes for communication transmissions via a second spectrum, based at least in part on the network traffic data”)
“generating spectrum sharing data for delivery to the base station node to dynamically configure the select number of subframes to support communications via the first spectrum.” ([claim 16]: “generate optimization data for transmission to the base station node that includes computer-executable instructions to configure the select number of subframes as the MBSFN subframes and further configure the BWP within the one cell of the base station node.”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-6, 9-10, 12, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 20180279303 A1) in view of Kodaypak (US 20180359337 A1).
Regarding claim 1, Sun discloses:
“A system comprising: one or more processors; memory coupled to the one or more processors, the memory including one or more modules that are executable by the one or more processors to…” ([para 0011]: “The scheduling entity includes a transceiver, a memory, and a processor communicatively coupled to the transceiver and the memory.”)
 “…the base station node including a first cell that is configured for communications via a first spectrum and a second cell that is configured for communications via a second spectrum;” ([para 0007]: “Various aspects of the present disclosure relate to mechanisms for next generation (e.g., 5G or New Radio) cells to support legacy radio access technologies by sharing a carrier between New Radio (NR) and legacy transmissions.”)
“determine a select number of subframes on the second cell for configuration as Multicast Broadcast Single Frequency Network (MBSFN) subframes to support communications via the first spectrum…” ([para 0069]: “FIG. 5 illustrates an example of NR slots sharing the same carrier with a legacy MBSFN subframe according to some aspects of the present disclosure. MBSFN subframes 500 may be transmitted within certain subframes of an LTE radio frame. For example, when utilizing frequency division duplexing (FDD), MBSFN subframes may be transmitted within subframes 1, 2, 3, 6, and 7 of an LTE radio frame, whereas when utilizing time division duplexing (TDD), MBSFN subframes may be transmitted within subframes 3, 4, 7, 8, and 9 of the LTE radio frame. Therefore, the downlink carrier may be shared between an MBSFN subframe 500 and one or more NR slots 510a and 510b during one of the subframes allocated for MBSFN transmissions.” ; [para 0086]: “The slot structure configuration circuitry 641 may further be configured to identify a subframe structure utilized for legacy subframes. In some examples, the legacy subframe may be a MBSFN subframe… The traffic region may include, for example, MBSFN data (e.g., mobile TV data) to be transmitted to one or more scheduled entities in the serving cell that have subscribed to mobile TV service.”)
“generate spectrum sharing data for delivery to the base station node to dynamically configure the select number of subframes to support communications via the first spectrum.” ([para 0108]: “In various aspects of the present disclosure, the DL traffic and control channel generation and transmission circuitry 643 may further be configured to receive subframe structure information including the configuration of the subframe structure of the legacy subframe (e.g., one or two control symbols) from the slot structure configuration circuitry 641 and to transmit the subframe structure information via a system information block (SIB) within a regular (e.g., 14 symbol) NR slot.”)
Sun does not explicitly disclose “identify bandwidth allocation criteria for spectrum sharing at a base station node”, nor the use of the bandwidth allocation criteria.
However, Kodaypak discloses the missing feature “identify bandwidth allocation criteria for spectrum sharing at a base station node” and using the bandwidth allocation criteria ([para 0052]: “Referring now to FIG. 7 there illustrated is an example method 700 that facilitates allocation of core network resources, according to an aspect of the subject disclosure. As an example, method 700 can be implemented by one or more network devices (e.g., service abstraction component 102) of a communication network (e.g., cellular network). At 702, data related to one or more radio access networks can be accessed. In one aspect, the radio access networks can utilize different radio access technologies, such as, but not limited to, 4G, 5G, 3G, WiFi, low power wide area networks, and/or other non-3GPP technologies. Further, the data can comprise but is not limited to, spectrum data across licensed and unlicensed bands, access point information, cell site information, geographical location data, real-time load, cell identifier, type of access point (e.g., macro, femto, pico, etc.), etc.”)
Sun and Kodaypak, to modify the resource allocation as disclosed by Sun, to be based on identified bandwidth allocation criteria as disclosed by Kodaypak. The motivation for utilizing bandwidth allocation criteria is that it allows more optimized allocation of resources, thereby enhancing service efficiency. Therefore, it would have been obvious to combine Sun with Kodaypak to obtain the invention as specified in the instant claim.
Regarding claim 4, Sun in view of Kodaypak disclose all the features of the parent claim.
Sun does not explicitly disclose “analyze real-time network traffic at the base station node, and wherein to determine the select number of subframes is further based at least in part on the real-time network traffic”.
However, Kodaypak discloses the missing feature “analyze real-time network traffic at the base station node, and wherein to determine the select number of subframes is further based at least in part on the real-time network traffic” ([para 0052]: “Further, the data can comprise but is not limited to, spectrum data across licensed and unlicensed bands, access point information, cell site information, geographical location data, real-time load, cell identifier, type of access point (e.g., macro, femto, pico, etc.), etc.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Sun and Kodaypak, to modify the resource allocation as disclosed by Sun, to be based on rea-time network traffic as disclosed by Kodaypak. The motivation for utilizing real-time traffic is that it allows more optimized allocation of resources, thereby enhancing service efficiency. Therefore, it would have been obvious to combine Sun with Kodaypak to obtain the invention as specified in the instant claim.
Regarding claim 5, Sun in view of Kodaypak disclose all the features of the parent claim.
Sun further discloses “transmit a message to the base station node to schedule at least a portion of real-time network traffic via associated with the first spectrum via the MBSFN subframes” ([para 0108]: “In various aspects of the present disclosure, the DL traffic and control channel generation and transmission circuitry 643 may further be configured to receive subframe structure information including the configuration of the subframe structure of the legacy subframe (e.g., one or two control symbols) from the slot structure configuration circuitry 641 and to transmit the subframe structure information via a system information block (SIB) within a regular (e.g., 14 symbol) NR slot.”)
Regarding claim 6, Sun in view of Kodaypak disclose all the features of the parent claim.
Sun further discloses “wherein the first spectrum corresponds to Long-Term Evolution (LTE) and the second spectrum corresponds to 5G-New Radio (5G-NR).” ([para 0007]: “Various aspects of the present disclosure relate to mechanisms for next generation (e.g., 5G or New Radio) cells to support legacy radio access technologies by sharing a carrier between New Radio (NR) and legacy transmissions.”)
Regarding claim 9, Sun discloses:
“A computer-implemented method, comprising:under control of one or more processors…” ([para 0011]: “The scheduling entity includes a transceiver, a memory, and a processor communicatively coupled to the transceiver and the memory.”)
 “…the base station node including a first cell that is configured for communications via a first spectrum and a second cell that is configured for communications via a second spectrum;” ([para 0007]: “Various aspects of the present disclosure relate to mechanisms for next generation (e.g., 5G or New Radio) cells to support legacy radio access technologies by sharing a carrier between New Radio (NR) and legacy transmissions.”)
“determining a select number of subframes on the second cell for configuration as Multicast Broadcast Single Frequency Network (MBSFN) subframes to support communications via the first spectrum…” ([para 0069]: “FIG. 5 illustrates an example of NR slots sharing the same carrier with a legacy MBSFN subframe according to some aspects of the present disclosure. MBSFN subframes 500 may be transmitted within certain subframes of an LTE radio frame. For example, when utilizing frequency division duplexing (FDD), MBSFN subframes may be transmitted within subframes 1, 2, 3, 6, and 7 of an LTE radio frame, whereas when utilizing time division duplexing (TDD), MBSFN subframes may be transmitted within subframes 3, 4, 7, 8, and 9 of the LTE radio frame. Therefore, the downlink carrier may be shared between an MBSFN subframe 500 and one or more NR slots 510a and 510b during one of the subframes allocated for MBSFN transmissions.” ; [para 0086]: “The slot structure configuration circuitry 641 may further be configured to identify a subframe structure utilized for legacy subframes. In some examples, the legacy subframe may be a MBSFN subframe… The traffic region may include, for example, MBSFN data (e.g., mobile TV data) to be transmitted to one or more scheduled entities in the serving cell that have subscribed to mobile TV service.”)
“generating spectrum sharing data for delivery to the base station node to dynamically configure the select number of subframes to support communications via the first spectrum.” ([para 0108]: “In various aspects of the present disclosure, the DL traffic and control channel generation and transmission circuitry 643 may further be configured to receive subframe structure information including the configuration of the subframe structure of the legacy subframe (e.g., one or two control symbols) from the slot structure configuration circuitry 641 and to transmit the subframe structure information via a system information block (SIB) within a regular (e.g., 14 symbol) NR slot.”)
Sun does not explicitly disclose “monitoring real-time network traffic at base station node operating within a telecommunications network”, nor the use of the monitored real-time network traffic.
However, Kodaypak discloses the missing feature “monitoring real-time network traffic at base station node operating within a telecommunications network”, and the use of the monitored real-time network traffic. ([para 0052]: “Referring now to FIG. 7 there illustrated is an example method 700 that facilitates allocation of core network resources, according to an aspect of the subject disclosure. As an example, method 700 can be implemented by one or more network devices (e.g., service abstraction component 102) of a communication network (e.g., cellular network). At 702, data related to one or more radio access networks can be accessed. In one aspect, the radio access networks can utilize different radio access technologies, such as, but not limited to, 4G, 5G, 3G, WiFi, low power wide area networks, and/or other non-3GPP technologies. Further, the data can comprise but is not limited to, spectrum data across licensed and unlicensed bands, access point information, cell site information, geographical location data, real-time load, cell identifier, type of access point (e.g., macro, femto, pico, etc.), etc.”)
Sun and Kodaypak, to modify the resource allocation as disclosed by Sun, to be based on rea-time network traffic as disclosed by Kodaypak. The motivation for utilizing real-time traffic is that it allows more optimized allocation of resources, thereby enhancing service efficiency. Therefore, it would have been obvious to combine Sun with Kodaypak to obtain the invention as specified in the instant claim.
Regarding claim 10, Sun in view of Kodaypak disclose all the features of the parent claim.
Sun does not explicitly disclose “identifying bandwidth allocation criteria for spectrum sharing at the base station node, and wherein, determining the select number of subframes on the second cell for configuration as MBSFN subframes is further based at least in part on the bandwidth allocation criteria”.
However, Kodaypak discloses the missing feature “identifying bandwidth allocation criteria for spectrum sharing at the base station node, and wherein, determining the select number of subframes on the second cell for configuration as MBSFN subframes is further based at least in part on the bandwidth allocation criteria” ([para 0052]: “Referring now to FIG. 7 there illustrated is an example method 700 that facilitates allocation of core network resources, according to an aspect of the subject disclosure. As an example, method 700 can be implemented by one or more network devices (e.g., service abstraction component 102) of a communication network (e.g., cellular network). At 702, data related to one or more radio access networks can be accessed. In one aspect, the radio access networks can utilize different radio access technologies, such as, but not limited to, 4G, 5G, 3G, WiFi, low power wide area networks, and/or other non-3GPP technologies. Further, the data can comprise but is not limited to, spectrum data across licensed and unlicensed bands, access point information, cell site information, geographical location data, real-time load, cell identifier, type of access point (e.g., macro, femto, pico, etc.), etc.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Sun and Kodaypak, to modify the resource allocation as disclosed by Sun, to be based on identified bandwidth allocation criteria as disclosed by Kodaypak. The motivation for utilizing bandwidth allocation criteria is that it allows more optimized allocation of resources, thereby Sun with Kodaypak to obtain the invention as specified in the instant claim.
Regarding claim 12, Sun in view of Kodaypak disclose all the features of the parent claim.
Sun further discloses “wherein the first spectrum corresponds to 5G-New Radio (5G-NR) and the second spectrum corresponds to Long-Term Evolution (LTE).” ([para 0007]: “Various aspects of the present disclosure relate to mechanisms for next generation (e.g., 5G or New Radio) cells to support legacy radio access technologies by sharing a carrier between New Radio (NR) and legacy transmissions.”)
Regarding claim 15, Sun discloses:
“One or more non-transitory computer-readable media storing computer-executable instructions that, when executed on one or more processors, cause the one or more processors to perform acts comprising…” ([para 0011]: “The scheduling entity includes a transceiver, a memory, and a processor communicatively coupled to the transceiver and the memory.”)
 “…associated with spectrum sharing between a first spectrum on a first cell of a base station node and a second spectrum on a second cell of the base station node;” ([para 0007]: “Various aspects of the present disclosure relate to mechanisms for next generation (e.g., 5G or New Radio) cells to support legacy radio access technologies by sharing a carrier between New Radio (NR) and legacy transmissions.”)
“determining a select number of subframes on the second cell for configuration as Multicast Broadcast Single Frequency Network (MBSFN) subframes to support communications via the first spectrum…” ([para 0069]: “FIG. 5 illustrates an example of NR slots sharing the same carrier with a legacy MBSFN subframe according to some aspects of the present disclosure. MBSFN subframes 500 may be transmitted within certain subframes of an LTE radio frame. For example, when utilizing frequency division duplexing (FDD), MBSFN subframes may be transmitted within subframes 1, 2, 3, 6, and 7 of an LTE radio frame, whereas when utilizing time division duplexing (TDD), MBSFN subframes may be transmitted within subframes 3, 4, 7, 8, and 9 of the LTE radio frame. Therefore, the downlink carrier may be shared between an MBSFN subframe 500 and one or more NR slots 510a and 510b during one of the subframes allocated for MBSFN transmissions.” ; [para 0086]: “The slot structure configuration circuitry 641 may further be configured to identify a subframe structure utilized for legacy subframes. In some examples, the legacy subframe may be a MBSFN subframe… The traffic region may include, for example, MBSFN data (e.g., mobile TV data) to be transmitted to one or more scheduled entities in the serving cell that have subscribed to mobile TV service.”)
“generating spectrum sharing data for delivery to the base station node to dynamically configure the select number of subframes to support communications via the first spectrum.” ([para 0108]: “In various aspects of the present disclosure, the DL traffic and control channel generation and transmission circuitry 643 may further be configured to receive subframe structure information including the configuration of the subframe structure of the legacy subframe (e.g., one or two control symbols) from the slot structure configuration circuitry 641 and to transmit the subframe structure information via a system information block (SIB) within a regular (e.g., 14 symbol) NR slot.”)
Sun does not explicitly disclose “retrieving, from a data store, bandwidth allocation criteria”, nor the use of the bandwidth allocation criteria.
However, Kodaypak discloses the missing feature “retrieving, from a data store, bandwidth allocation criteria” and using the bandwidth allocation criteria ([para 0052]: “Referring now to FIG. 7 there illustrated is an example method 700 that facilitates allocation of core network resources, according to an aspect of the subject disclosure. As an example, method 700 can be implemented by one or more network devices (e.g., service abstraction component 102) of a communication network (e.g., cellular network). At 702, data related to one or more radio access networks can be accessed. In one aspect, the radio access networks can utilize different radio access technologies, such as, but not limited to, 4G, 5G, 3G, WiFi, low power wide area networks, and/or other non-3GPP technologies. Further, the data can comprise but is not limited to, spectrum data across licensed and unlicensed bands, access point information, cell site information, geographical location data, real-time load, cell identifier, type of access point (e.g., macro, femto, pico, etc.), etc.”)
Sun and Kodaypak, to modify the resource allocation as disclosed by Sun, to be based on identified bandwidth allocation criteria as disclosed by Kodaypak. The motivation for utilizing bandwidth allocation criteria is that it allows more optimized allocation of resources, thereby enhancing service efficiency. Therefore, it would have been obvious to combine Sun with Kodaypak to obtain the invention as specified in the instant claim.
Regarding claim 19, Sun in view of Kodaypak disclose all the features of the parent claim.
Sun further discloses “…transmitting a message to the base station node to schedule the portion of … traffic for transmission via the MBSFN subframes.” ([para 0108]: “In various aspects of the present disclosure, the DL traffic and control channel generation and transmission circuitry 643 may further be configured to receive subframe structure information including the configuration of the subframe structure of the legacy subframe (e.g., one or two control symbols) from the slot structure configuration circuitry 641 and to transmit the subframe structure information via a system information block (SIB) within a regular (e.g., 14 symbol) NR slot.”)
Sun does not explicitly disclose “quantifying a portion of real-time network traffic associated with the first spectrum for transmission via the MBSFN subframes”.
However, Kodaypak discloses the missing feature “quantifying a portion of real-time network traffic associated with the first spectrum for transmission via the MBSFN subframes” ([para 0052]: “Further, the data can comprise but is not limited to, spectrum data across licensed and unlicensed bands, access point information, cell site information, geographical location data, real-time load, cell identifier, type of access point (e.g., macro, femto, pico, etc.), etc.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Sun and Kodaypak, to modify the resource allocation as disclosed by Sun, to be based on real-time network traffic as disclosed by Kodaypak. The motivation for utilizing real-time traffic is that it allows more optimized allocation of resources, thereby enhancing service efficiency. Therefore, it would have been obvious to combine Sun with Kodaypak to obtain the invention as specified in the instant claim.

Regarding claim 20, Sun in view of Kodaypak disclose all the features of the parent claim.
Sun further discloses “…and wherein, determining the select number of subframes on the second cell for configuration as MBSFN subframes is based at least in part on the bandwidth requirement” ([para 0069]: “FIG. 5 illustrates an example of NR slots sharing the same carrier with a legacy MBSFN subframe according to some aspects of the present disclosure. MBSFN subframes 500 may be transmitted within certain subframes of an LTE radio frame. For example, when utilizing frequency division duplexing (FDD), MBSFN subframes may be transmitted within subframes 1, 2, 3, 6, and 7 of an LTE radio frame, whereas when utilizing time division duplexing (TDD), MBSFN subframes may be transmitted within subframes 3, 4, 7, 8, and 9 of the LTE radio frame. Therefore, the downlink carrier may be shared between an MBSFN subframe 500 and one or more NR slots 510a and 510b during one of the subframes allocated for MBSFN transmissions.” ; [para 0086]: “The slot structure configuration circuitry 641 may further be configured to identify a subframe structure utilized for legacy subframes. In some examples, the legacy subframe may be a MBSFN subframe… The traffic region may include, for example, MBSFN data (e.g., mobile TV data) to be transmitted to one or more scheduled entities in the serving cell that have subscribed to mobile TV service.”)
Sun does not explicitly disclose “monitoring real-time network traffic at the base station node; and determining a bandwidth requirement for communications via the second spectrum, based at least in part on the real-time network traffic”.
However, Kodaypak discloses the missing feature “monitoring real-time network traffic at the base station node; and determining a bandwidth requirement for communications via the second spectrum, based at least in part on the real-time network traffic” ([para 0052]: “Further, the data can comprise but is not limited to, spectrum data across licensed and unlicensed bands, access point information, cell site information, geographical location data, real-time load, cell identifier, type of access point (e.g., macro, femto, pico, etc.), etc.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Sun and Kodaypak, to modify the resource allocation as disclosed by Sun, to be based on rea-time network traffic as disclosed by Kodaypak. The motivation for utilizing real-Sun with Kodaypak to obtain the invention as specified in the instant claim.

Claims 2-3, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 20180279303 A1) in view of Kodaypak (US 20180359337 A1) and further in view of Lu (US 20200059407 A1).
Regarding claim 2, Sun in view of Kodaypak disclose all the features of the parent claim.
Sun in view of Kodaypak do not explicitly disclose “wherein the bandwidth allocation criteria corresponds to a regulatory requirement that imposes a threshold bandwidth requirement for communications via at least one of the first spectrum or the second spectrum”.
However, Lu discloses the missing feature “wherein the bandwidth allocation criteria corresponds to a regulatory requirement that imposes a threshold bandwidth requirement for communications via at least one of the first spectrum or the second spectrum” ([para 0187]: “In a specific example, the performance requirement for the network slice instance may include a minimum bandwidth required by a service, a tolerable end-to-end latency, a jitter, a packet loss rate, time required for initial access, an inter -cell handover success rate, and the like.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Sun, Kodaypak, and Lu to modify bandwidth allocation criteria as disclosed by Sun in view of Kodaypak, to correspond to a regulatory requirement as disclosed by Lu. The motivation for utilizing a regulatory requirement as the bandwidth allocation criteria is that it ensures the resource allocation satisfies regulatory requirements, thereby enhancing system interoperability. Therefore, it would have been obvious to combine Sun with Kodaypak and Lu to obtain the invention as specified in the instant claim.
Regarding claim 3, Sun in view of Kodaypak disclose all the features of the parent claim.
Sun in view of Kodaypak do not explicitly disclose “wherein the bandwidth allocation criteria corresponds to a service-provider-imposed threshold bandwidth requirement for communications via at least one of the first spectrum or the second spectrum”.
Lu discloses the missing feature “wherein the bandwidth allocation criteria corresponds to a service-provider-imposed threshold bandwidth requirement for communications via at least one of the first spectrum or the second spectrum” ([para 0187]: “In a specific example, the performance requirement for the network slice instance may include a minimum bandwidth required by a service, a tolerable end-to-end latency, a jitter, a packet loss rate, time required for initial access, an inter -cell handover success rate, and the like.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Sun, Kodaypak, and Lu to modify bandwidth allocation criteria as disclosed by Sun in view of Kodaypak, to correspond to a service-provider-imposed threshold bandwidth requirement as disclosed by Lu. The motivation for utilizing a service-provider-imposed threshold bandwidth requirement as the bandwidth allocation criteria is that it ensures the resource allocation satisfies the service-providers commitments to users, thereby enhancing service quality. Therefore, it would have been obvious to combine Sun with Kodaypak and Lu to obtain the invention as specified in the instant claim.
Regarding claim 11, Sun in view of Kodaypak disclose all the features of the parent claim.
Sun in view of Kodaypak do not explicitly disclose “wherein the bandwidth allocation criteria corresponds to one of a regulatory requirement or a network-imposed efficiency requirement”.
However, Lu discloses the missing feature “wherein the bandwidth allocation criteria corresponds to one of a regulatory requirement or a network-imposed efficiency requirement.” ([para 0187]: “In a specific example, the performance requirement for the network slice instance may include a minimum bandwidth required by a service, a tolerable end-to-end latency, a jitter, a packet loss rate, time required for initial access, an inter -cell handover success rate, and the like.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Sun, Kodaypak, and Lu to modify bandwidth allocation criteria as disclosed by Sun in view of Kodaypak, to correspond to a regulatory requirement as disclosed by Lu. The motivation for utilizing a regulatory requirement as the bandwidth allocation criteria is that it ensures the resource allocation satisfies regulatory requirements, thereby enhancing system interoperability. Sun with Kodaypak and Lu to obtain the invention as specified in the instant claim.
Regarding claim 18, Sun in view of Kodaypak disclose all the features of the parent claim.
Sun in view of Kodaypak do not explicitly disclose “wherein the bandwidth allocation criteria correspond to at least on a regulatory requirement or a network-imposed efficiency requirement.”.
However, Lu discloses the missing feature “wherein the bandwidth allocation criteria correspond to at least on a regulatory requirement or a network-imposed efficiency requirement.” ([para 0187]: “In a specific example, the performance requirement for the network slice instance may include a minimum bandwidth required by a service, a tolerable end-to-end latency, a jitter, a packet loss rate, time required for initial access, an inter -cell handover success rate, and the like.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Sun, Kodaypak, and Lu to modify bandwidth allocation criteria as disclosed by Sun in view of Kodaypak, to correspond to a regulatory requirement as disclosed by Lu. The motivation for utilizing a regulatory requirement as the bandwidth allocation criteria is that it ensures the resource allocation satisfies regulatory requirements, thereby enhancing system interoperability. Therefore, it would have been obvious to combine Sun with Kodaypak and Lu to obtain the invention as specified in the instant claim.

Allowable Subject Matter
Claims 7-8, 13-14, and 16-17 would be allowable if rewritten to overcome the double patenting rejections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 7, of the closest prior arts Sun in view of Kodaypak discloses all of the features of the parent claim as discussed above. However, Sun in view of Kodaypak do not disclose “retrieve, from a data repository, historical network traffic data associated with the first cell and the second cell; and determine a bandwidth requirement for communications via the first cell and the second cell, based at least in part on the historical network traffic data”. The cited references fail to anticipate or render the 
Regarding claim 8, of the closest prior arts Sun in view of Kodaypak discloses all of the features of the parent claim as discussed above. However, Sun in view of Kodaypak do not disclose “receive an indication of network traffic congestion an additional base station node that is geographically adjacent to the base station node, the network traffic congestion corresponding to one of the first spectrum or the second spectrum, and wherein, to determine the select number of subframes on the second cell for configuration as MBSFN subframes is further based at least in part on the indication of network traffic congestion”. The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claims 8 obvious, over any of the prior art of record, alone or in combination.
Regarding claim 14, of the closest prior arts Sun in view of Kodaypak discloses all of the features of the parent claim as discussed above. However, Sun in view of Kodaypak do not disclose “determining whether real-time network traffic for communications via the first spectrum is greater than or equal to a bandwidth capacity of the first cell, and wherein, determining the select number of subframes on the second cell for configuration as MBSFN subframes is further based at least in part on the real-time network traffic via the first spectrum being greater than the bandwidth capacity of the first cell”. The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claims 14 obvious, over any of the prior art of record, alone or in combination. Claim 16 contains similar allowable subject matter to claim 14.
Regarding claim 17, of the closest prior arts Sun in view of Kodaypak discloses all of the features of the parent claim as discussed above. However, Sun in view of Kodaypak do not disclose “receiving an indication of additional real-time network traffic data at a geographically-adjacent base station node; and monitoring real-time network traffic at the base station node in response to receipt of the indication, and wherein, determining the select number of subframes on the second cell for configuration as MBSFN subframes is further based at least in part on the real-time network traffic”. The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claims 17 obvious, over any of the prior art of record, alone or in combination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD KHAWAR/Primary Examiner, Art Unit 2412